IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 48 EM 2022
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 ANGELO MALDONADO,                               :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2022, the Application for Permission to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED.

      It is NOTED that Attorney Gina A. Amoriello was evidently negligent in failing to

file a Petition for Allowance of Appeal by the deadline established in the August 24, 2022

order of the Court of Common Pleas of Philadelphia County.

      Attorney Amoriello is DIRECTED to file a Petition for Allowance of Appeal within

15 days.